Citation Nr: 1434299	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  11-05 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral ankle disability.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1971 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned in an April 2014 Video Conference hearing.  A copy of the transcript has been associated with the file.

The Virtual VA paperless claims processing system contains the April 2014 Video Conference hearing transcript.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not contain any documents at this time.

The issues of entitlement to an increased rating for the service-connected pes planus and entitlement to service connection for a back disability have been raised during the April 2014 Video Conference hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for a bilateral ankle disability, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The evidence of record is against a finding that the Veteran has a current bilateral knee disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral knee disability have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter dated in August 2008.  This letter notified the Veteran of the evidence needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  A VA examination was obtained in October 2010.  Addtionally, following the April 2014 Video Conference hearing, the record was held open for 60 days to allow the Veteran to submit any additional evidence.  It does not appear as if the Veteran submitted any additional evidence during this period.

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge of the Board or local Decision Review Officer (DRO) at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, during the Board hearing the undersigned effectively outlined the issues on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted.  To the extent this was not done, the Veteran and his representative at the hearing demonstrated sufficient actual knowledge of what was required.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the hearing.
As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II.  Service Connection

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997). 

For the showing of chronic disease in service, a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time is required, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

Service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

III.  Bilateral Knee Disability

The Veteran contends that he has a bilateral knee disability as a result of his active duty service.  Specifically, he contends that his bilateral knee disability was a result of parachute jumps in service.  He claims that he was placed on a profile for approximately three months.  The Veteran contends that he has had problems with his knees since service.

The Veteran's January 1971 entrance examination was negative for any lower extremity problems.  On the Veteran's January 1971 report of medical history, he denied "trick" or locked knee.  The Veteran's service treatment records (STRs) were negative for treatment for or a diagnosis of a bilateral knee disability.  Although the STRs contained evidence of the Veteran being placed on profile for pes planus, there was no mention of a knee disability in any of the paperwork for the profile.  On the Veteran's September 1972 separation examination, his lower extremities were evaluated as normal.

Post-service treatment records showed that the Veteran has complained of bilateral knee pain since 1991.  However, post-service treatment records do not show any diagnosis of a knee disability.  In particular, in a letter dated in June 2008, Dr. E.P. wrote that he had been treating the Veteran since 1991.  Dr. E.P. wrote that on the Veteran's initial evaluation, he complained of pain involving his knees and ankles, which were injured while serving in the 82nd Airborne Division in parachuting.  Additionally, in a statement dated in May 2011, Dr. J.S. noted that the Veteran had been a patient of his "for some time."  Dr. J.S. indicated that on the Veteran's initial evaluation, he complained of pain in his knees.  He noted that Dr. E.P. was the Veteran's primary physician in 1991, and Dr. E.P. indicated that the Veteran's injuries were most likely caused from parachuting out of airplanes.  In a subsequent statement dated in November 2011, Dr. J.S. found that the Veteran's knee problems "have been stimulated" from parachuting out of airplanes.  He noted that the Veteran was placed on light duty for three months due to his problems.  Although Dr. E.P. and Dr. J.S. both indicated that the Veteran complained of pain involving his knees, neither of these doctors provided a diagnosis of any knee disability.  VA treatment records were also negative for any treatment or diagnosis of a bilateral knee disability.  

The Veteran was afforded a VA examination in October 2010.   The examiner indicated that the Veteran did not have a bilateral knee disability.  In the examination, the Veteran reported that he began having bilateral knee problems right after his first parachute jump in service.  He indicated that he was placed on a profile with no jumping for three months.  He noted that he was given light duty for two more months before resuming jump status.  The Veteran reported that he jumped one more time and sprained his ankles.  He indicated that he recovered before his next jump two months later.  The Veteran reported that he finished his service with over 30 jumps.  He complained of bilateral knee pain that has slowly worsened over the years.  On examination of the knees, there was no deformity, giving way, instability, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking, effusion, inflammation, or flare-ups.  There was pain and stiffness.  There were no constitutional symptoms or incapacitating episodes of arthritis.  The Veteran's gait was normal.  There was subpatellar tenderness.  The examination was negative for: bumps consistent with Osgood-Schlatter's disease, crepitation, mass behind the knee, clicks or snaps, grinding, instability, or meniscus abnormalities.  There was objective evidence of pain with active motion of the knees.  The left knee flexion was to 122 degrees, and extension was normal.  Right knee flexion was to 123 degrees, and extension was normal.  X-ray imaging revealed no acute fractures or dislocation.  Joint spaces were preserved with no significant degenerative changes.  There was no joint effusion, and the soft tissues were unremarkable.  The examiner found no significant disorder of either knee on examination.  The examiner noted that the Veteran's complaints of knee pain were related to his chronic bilateral ankle strain.

The Veteran has provided several buddy statements in support of his claim.  In a statement dated in August 2010, the Veteran's sister indicated that the Veteran was injured in service after parachuting out of an airplane.  She noted that he was placed on profile for three months for his injuries.  She opined that it was more likely than not that the pain the Veteran currently has in his knees was from hitting the ground while parachuting from airplanes.  In another buddy statement dated in September 2010, D.S. wrote that she has known the Veteran for 15 years.  She indicated that during these years, his knees have hurt him.  D.S. explained her belief that the Veteran's medical problems were a result of the jumps he made out of an airplane while serving as a paratrooper in service.  In a statement dated in March 2011, the Veteran's ex-wife reported that after the Veteran's discharge from service, his knees gave him trouble.  She indicated that the Veteran told her he was hurt while parachuting from an airplane, and placed on a profile.  She wrote, "I know that more than likely all his problems with his knees, ankles, feet, back, and hearing are caused from him serving his country while being in the military."  In a statement dated in March 2011, A.B. wrote that he met the Veteran in service in 1971.  He wrote that the Veteran was injured after parachuting out of airplanes and was placed on a profile for a few months.  He opined that it was more than likely that the problems the Veteran had with his knees resulted from parachuting out of airplanes.

In the Veteran's April 2014 Video Conference hearing testimony, the Veteran admitted that he did not receive treatment for his knees in service.  He claimed, however, that his knees were injured in service from jumping out of airplanes.  

With respect to the crucial Shedden element (1), the weight of the evidence of record does not demonstrate that a bilateral knee disability currently exists or has existed at any time during the course of the appeal.  Because the Veteran does not have a current bilateral knee disability, the Board finds that service connection must be denied.

The Board recognizes the Veteran's lay testimony of record along with the buddy statements provided, and has no reason to doubt that the Veteran has experienced pain in his knees.  The Veteran is indeed competent to testify as to such observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, lay assertions do not constitute a competent clinical diagnosis of an existing bilateral knee disability.  See 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  As a result, these lay assertions cannot constitute competent medical evidence in support of the claim.  As such, the Board finds that the Veteran's assertions are outweighed by the October 2010 VA examination report and the examiner's conclusion that there is no diagnosis of a current bilateral knee disability.

Here, the medical evidence unequivocally shows that the Veteran has not been diagnosed with any bilateral knee disability at any time during the course of the appeal.  While the VA examiner did acknowledge the Veteran's complaints of pain in his knee, and even acknowledge that such pain was likely attributable to his claimed ankle disability, the VA examination report is also clear that no actual underlying knee pathology was found.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Brammer, 3 Vet. App. at 225.  

Thus, despite the complaints of knee pain, the weight of the evidence is against a finding that the Veteran had a bilateral knee disability at any time during the course of the appeal.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; in particular, evidence of a current disability, and he has not done so.  In the absence of any current diagnosed disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, Shedden element (1) has not been met as to the Veteran's claim, and it fails on this basis alone.  The benefit sought on appeal is therefore denied.

In this case, there is no medical evidence showing that the disability in question has been present at any time during the pendency of the claim; the Veteran has accordingly not shown a current disability for which service connection can be granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  

ORDER

Entitlement to service connection for a bilateral knee disability is denied.


REMAND

The Veteran contends that his bilateral ankle disability is due to parachuting out of airplanes in service.  The Board notes that the Veteran's Form DD-214 reflects receipt of a parachute badge.  In October 2010, the Veteran was afforded a VA examination for his bilateral ankle disability.  The VA examiner diagnosed the Veteran with a chronic bilateral ankle strain and provided a negative nexus opinion.  The examiner explained that due to the scant evidence available to support a history of a parachute injury to the ankles, it was less likely than not that the currently diagnosed bilateral ankle disorder was the result of or was caused by the Veteran's service.  

The Board finds that the VA examiner's justification for the conclusion that the Veteran's bilateral ankle disability was not related to service was not supported by an adequate rationale.  In particular, to the extent that any rationale was provided, the examiner impermissibly relied upon the absence of contemporaneous medical evidence to support his negative conclusion.  Furthermore, the Board observes that subsequent to this opinion, in May 2011 and November 2011, Dr. J.S. found that the Veteran's ankle trouble was "stimulated" and "most likely caused" from the Veteran parachuting out of airplanes in service.  In light of the foregoing, the Board finds that the VA opinion must be returned to the examiner in order to obtain a detailed rationale to support the conclusions reached, to include consideration of any contrary evidence, and any specific facts, evidence, and medical principles relied upon.  

The Veteran contends that his hearing loss disability and tinnitus are related to his history of significant military noise exposure.  The Veteran specifically cites to his duties as a radio operator beside the artillery unit without hearing protection and his duties as a paratrooper around aircraft.  The Veteran denies significant post-service noise exposure.  In October 2010, the Veteran was afforded a VA audiological examination for his claimed hearing loss and tinnitus.  The VA examiner provided a negative nexus opinion regarding the Veteran's hearing loss disability.  The VA examiner's rationale was solely based on the Veteran's enlistment and separation examinations, which showed normal hearing in both ears at all test frequencies without any significant shift in either ear at any frequency.  The Board notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  

As to the Veteran's claim for entitlement to service connection for tinnitus, the VA examiner noted that the Veteran was unsure of the timeframe of the onset of his tinnitus.  The examiner explained that without a more specific timeframe of onset, she could not determine the etiology of the Veteran's tinnitus without resort to mere speculation.  However, in the Veteran's April 2014 Video Conference hearing, the Veteran noted that he had some ringing in his ears while in service from being around guns.  He further testified that he noticed his tinnitus right after he left service.  Given this testimony, the Board finds that a new opinion is warranted.

The Board therefore finds that the VA medical opinions are inadequate and must be returned to the examiner for a complete rationale that formed the basis for the conclusions reached.  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295.  Moreover, the Board observes that since the October 2010 VA examination, Dr. J.S. has indicated that the Veteran had "50% hearing loss in each ear" from serving with the artillery group in service.  The examiner should address this assertion.

While on remand, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After any development deemed necessary is completed, return the claims file to the October 2010 VA examiners to determine the etiology of the Veteran's bilateral ankle disability, hearing loss disability, and tinnitus.  If the October 2010 VA examiners are not available, the claims folder should be reviewed by another examiner(s).  The claims folder (including a copy of this remand) should be reviewed by the examiner(s) and the  report should note that review.  If, and only if, determined necessary by the VA examiner(s), the Veteran should be scheduled for another VA examination.

(a) For the Veteran's claimed bilateral ankle disability, provide a written response to the following inquiry:

 	Is it at least as likely as not (i.e. a 50 percent or 		greater probability) that the Veteran's bilateral 
		ankle disability, diagnosed as chronic bilateral 
		ankle strain, is etiologically related to his active 
		service?

In rendering the required opinion, the examiner is asked to note and discuss the lay statements submitted by the Veteran and others.  The examiner is to consider the Veteran's reports of the injury to his ankles from parachuting during service credible.

The examiner should also note and address the March and November 2011 letters from Dr. J.S.

(b) For the Veteran's claimed hearing loss and tinnitus conditions, provide a written response to the following inquiry:

		Is it at least as likely as not (i.e. a 50 percent or 		greater probability) that the Veteran's hearing 		loss disability and tinnitus is etiologically 
		related to his active service?

The examiner should note and address the March and November 2011 letters from Dr. J.S.

The examiner(s) should reconcile any opinion with all other clinical evidence of record, including relevant lay statements, service treatment records, and ongoing medical records.  

The examiner(s) is advised that the Veteran is competent to report his symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.

If the examiner(s) rejects the Veteran's reports, the examiner must provide a reason for doing so.

A complete rationale should be provided for any opinion expressed.  If the examiner(s) cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

3. 	After the above development has been completed, adjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


